Citation Nr: 0021389	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spontaneous pneumothoraces.

2.  Entitlement to service connection for spontaneous 
pneumothoraces based on a de novo review of the record.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training from 
January 1969 to July 1969.

In March 1995, the Board of Veterans' Appeals (Board) denied 
service connection for spontaneous pneumothoraces.

The pending appeal originally came before the Board on appeal 
from a September 1995 rating decision in which the RO found 
that new and material evidence had not been presented to 
reopen the appellant's claim of entitlement to service 
connection for spontaneous pneumothorax and lung disease.  
The appellant appealed and was afforded a hearing at the RO 
in June 1996.  His claim was denied by the hearing officer as 
reflected in a June 1996 supplemental statement of the case 
(SSOC).  By decision of July 1997, the Board denied the 
appellant's claim to reopen for the reason that new and 
material evidence had not been presented since the March 1995 
Board decision.  Thereafter, the appellant appealed to The 
United States Court of Appeals for Veterans Claims (Court).

This matter now comes before the Board pursuant to an April 
1999 Order of the Court vacating and remanding the July 1997 
Board decision, based on a change in the law concerning new 
and material evidence.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).


FINDINGS OF FACT

1.  In March 1995, the Board denied service connection for 
spontaneous pneumothoraces.

2.  New and material evidence which is relevant and probative 
has been associated with the claims folder since the March 
1995 Board decision.

3.  There is no competent medical evidence establishing that 
the appellant currently suffers from chronic residuals of 
spontaneous pneumothoraces or any current pneumothorax.


CONCLUSIONS OF LAW
1.  New and material evidence to reopen a claim of service 
connection for spontaneous pneumothoraces has been presented.  
38 U.S.C.A. §§ 101(24), 1110, 5107, 5108, (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The appellant has not submitted a well grounded claim of 
entitlement to service connection for spontaneous 
pneumothoraces.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Court has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.


In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge, supra (which overruled the legal 
test previously used to determine the "materiality" element 
of the new and material evidence test) now requires a three-
step process for reopening claims.  Elkins, supra.  Under the 
new Elkins test, VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

At the time of the last prior final decision in March 1995, 
the Board denied the appellant's claim of service connection 
for spontaneous pneumothoraces on the basis that there was no 
medical nexus linking the spontaneous pneumothoraces to 
service.  Using the guidelines articulated above, the Board 
has reviewed the additional evidence which has been 
associated with the claims folder since the March 1995 Board 
decision.

A January 1996 letter from Ahmed Elkadi, M.D., was submitted 
by the appellant.  Dr. Elkadi indicated that he treated the 
appellant for spontaneous pneumothoraces in 1973 and 1974.  
Dr. Elkadi indicated that the appellant had sustained a blunt 
trauma to the chest two years prior to the first 
pneumothorax.  While the old chest trauma was not the 
immediate cause of the appellant's pneumothorax, Dr. Elkadi 
commented that there could have been a possible relationship 
between the two

incidents.  He further noted that any adhesions between the 
lung surface and the chest wall as a result of the blunt 
trauma could have caused or contributed to the formation of 
the pneumothorax at a later date.

Based on a longitudinal review of the evidence received since 
the March 1995 Board decision, the Board finds that new and 
material evidence has been presented to reopen the 
appellant's claim of entitlement to service connection for 
spontaneous pneumothoraces.  Specifically, at the time of the 
prior final Board decision, the appellant's claim was denied 
for the reason that there was no medical nexus linking the 
appellant's spontaneous pneumothoraces to an incident of 
service.  The January 1996 letter from Dr. Elkadi suggests 
the possibility of such a relationship.  As such, the 
appellant's claim is reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1992).


Service Connection Based on De Novo Review of the Record

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

The threshold question in this case is whether the appellant 
has presented a well-grounded claim of service connection for 
spontaneous pneumothoraces.  A well-grounded claim is one 
that is plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Id.  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303 (1999).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a 
appellant had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Following a review of the entire claims folder, the Board 
finds that the appellant has not presented a well grounded 
claim of service connection for spontaneous pneumothoraces.  
The service medical records are negative for complaints, 
treatment or diagnosis of a pneumothorax during service.  In 
particular, there were no references to a chest injury during 
service.  On examination in July 1969 for release from active 
duty for training, the appellant's lungs and chest were 
reported to be normal; a chest x-ray was interpreted to be 
within normal limits.  A subsequent examination in January 
1970 for purposes of retention on reserve duty also included 
a chest x-ray which was interpreted as negative.  During 
another examination for purposes of retention on reserve duty 
in December 1972, the appellant denied ever having shortness 
of breath or pain or pressure in the chest.  Examination of 
the appellant's chest and lungs at that time were reported to 
be normal.



Post-service treatment records include statements from Dr. 
Elkadi in February 1992 and January 1996.  In both 
statements, Dr. Elkadi indicated that the appellant was 
treated for a spontaneous pneumothorax in 1973 and again in 
1974.  It was noted that a spontaneous pneumothorax could 
develop without any apparent cause or could be the result of 
a blunt trauma to the chest.  In the January 1996 statement, 
Dr. Elkadi commented that there could have been a possible 
relationship between the incidents reported by the appellant 
to have occurred in service and the subsequent 
pneumothoraces.

An April 1996 lay statement was received from an individual 
who indicated that he had served in the Marine Corps with the 
appellant .  He stated that he remembered the appellant going 
to the dentist on several occasions while they were both 
stationed at Camp Pendleton, California.

At his RO hearings in February 1992 and June 1996, the 
appellant testified that he was in a collision with another 
individual during boot camp.  He was hit and his head hit his 
chest and his teeth were knocked out.  He was not 
hospitalized for any injury to his chest or for the broken 
teeth.  After his discharge from service, the appellant had a 
pneumothorax in 1973 and again in 1974.  The appellant said 
there had been no subsequent lung collapses and he denied any 
other type of respiratory problems.

The medical evidence does not establish that the appellant 
currently suffers from any chronic residuals or spontaneous 
pneumothoraces.  In the absence of competent medical evidence 
of the claimed disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a 
result, the appellant's claim of entitlement to service 
connection for spontaneous pneumothoraces must be denied as 
not well grounded.

Despite the appellant's assertions that he has some residual 
from his spontaneous pneumothoraces, he is not competent, as 
a lay person without the appropriate medical training or 
expertise, to either render a diagnosis, or to provide a 
probative medical opinion as to the etiology of any diagnosed 
condition.  See Jones v. Brown, 

7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record is devoid of any 
evidence to show a current diagnosis related to the 
appellant's spontaneous pneumothoraces.  Therefore, even if 
the appellant's assertions as to sustaining blunt trauma to 
the chest in service is accepted as credible for purposes of 
the well-grounded claim analysis, the claim is still not 
plausible in the absence of competent evidence showing a 
current disability and a nexus between those disabilities and 
service.  See Epps; Savage, supra.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
medical statement from Dr. Elkadi in January 1996 merely 
acknowledges past treatment of the appellant in 1973 and 1974 
for spontaneous pneumothoraces, and a possible relationship 
between those occurrences and the appellant's report of blunt 
trauma to the chest in service.  There is no evidence of 
current disability.

In the absence of competent medical evidence to support the 
claim of entitlement to service connection for spontaneous 
pneumothoraces or residuals thereof, the Board can only 
conclude that the appellant has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is plausible.  Therefore, the 
appellant's claim is not well grounded and VA is under no 
duty to assist the appellant in the development of the facts 
pertinent to that claim, Grivois v. Brown, 6 Vet. App. 136, 
140 (1994), including having the appellant undergo a medical 
examination.  See Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is not aware of the existence of any 
evidence, which, if obtained, would well ground the 
appellant's claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).


ORDER

1.  New and material evidence to reopen the claim of 
entitlement to service connection for spontaneous 
pneumothoraces has been submitted.  Accordingly, to this 
extent, the appeal is allowed.


2.  Service connection for spontaneous pneumothoraces is 
denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

